Case 1:13-cv-01529-RBW Document 116-2 Filed 06/12/19 Page 1 of 8




            EXHIBIT B
         Case 1:13-cv-01529-RBW Document 116-2 Filed 06/12/19 Page 2 of 8



                                   SETTLEMENT AG REEMENT
        This Settlement Agreement ("Agreement'") is entered into among the United States of
America, acting through the United States Department of Justice Consumer Protection Branch and
the United States Attorney's Office fo r the District of Columbia and on behalf of the Food and Drug
Admin istration ('·FDA") of the Department of Health and Human Services (collectively the
·'United States"). and Novo Nord isk Inc. ("NNr') (co ll ectively refen-ed to as '·the Parties"'),
through their authorized representati ves.

                                              RECITALS

        A.       WHEREAS, at all relevant times, NN I was a U.S. company and a subsidiary of
Novo Nordisk U.S. Holdings, rnc .. which in turn is a subsid iary of Novo Nordisk A/S. NNl's
headquarters are in Plainsboro, New Jersey. NN I distributed, so ld, and marketed pharmaceutical
products throughout the Un ited States, including the drug liragl utide with the tradename Victoza'~
("V ictozaE·} NN I introduced Victoza@into interstate commerce for shipment throughout the
United States;
        B.       WHEREAS, the United States alleges that from February 20 IOthrough and
including December 20 12. NN I shipped in interstate commerce Victoza'"' that was misbranded
pursuant to21 U.S.C. § 352(y), in violation of the Federal Food, Drug and Cosmetic Act (..the
FDCA "). 21 U.S.C. § 331. These allegations are explained in detail in a complaint filed by the
United States in the United States District Court for the District of Columbia, attached hereto as
Exh ibit A. The al legations in the complaint and any unalleged violations ofNNT's REMS
obligations for Victoza·.1v under the FDCA from February 20 10 through and including December
20 12 are referred to herein as the ··covered Conduct";
        C.       WHEREAS, the United States contends that through its distribution of misbranded
drugs. NN I obtained gains inc luding proceeds and profits to which it was not lawfully entitled.
and that the United States is entitled to equ itable disgorgement;
        D.       This Agreement is made in comprom ise of disputed claims. This Agreement is not
an admission of liabili ty by NN I nor a concession by the United States that its claims are not
we ll-founded. NN I admits to the facts elaborated in recitals D(l )-0(5) below as true. These facts are
consistent with ce11ain allegations included in the complaint attached hereto as Exhibit A but NN 1
denies that it engaged in conduct that vio lated the provisions of the Victoza·•· REMS or the

                                                    1
        Case 1:13-cv-01529-RBW Document 116-2 Filed 06/12/19 Page 3 of 8



FDCA. Neither th is Agreement or its executi on, nor the performance ofany obligation ari sing
under it, including any payment, nor the fact of settlement, is intended to be, or shall be
understood as, an admission of liabili ty or other expression refl ecting on the meri ts of the di spute
by any party to this Agreement.
            I . During the launch training for Yictoza·w in January 20 I 0, NNI trained its sales
                representatives to compl y with the REMS by communicating info rmation
                regarding the unknown ri sk of a rare fo rm of cancer call ed medull ary thyro id
                carcinoma ('"MTC") elaborated in the drug's boxed warn ing. In doing so. NN I
                trained its representatives that the REMS-required info rmation could be
                commun icated after a di scussion of the benefits of Yictoza·'k•.

           2. NNI also trained its sales representatives that, in addi tion to communicating the
              MTC warning to prescribers, they were perm itted to info nn physicians that there
              were no cases of MTC in the clinical trials for Yictoza k'.

           3. During the launch training fo r Yictoza'I(; , in addition to training the sales fo rce on
              its obligati on to commun icate the boxed warning to prescribers. certain NN I
              employees perfo rmed a skit for the enti re sales fo rce during which one joked: ·'do
              you [FDA] th ink we' re treating mice and rats? I mean really!"

           4. Fo llowing the launch of Yictoza·Ji;. certain NNI sales representati ves info rmed
              prescribers about published sc ientific infomrntion regarding the diffe rences
              between human and rodent thyroid C-cells. Certain NN I sales
              representatives suggested to or told prescribers that. based on this info nnation.
              Yictoza'~: onl y posed a risk of MTC to rats or rodents and posed no risk to
              humans.

           5. In April 20 11, FDA modified the Yi ctoza'1_c: REMS to require a communi cation be
              directed to primary care physicians ('"PCPs") as a result of survey data suggesting
              roughly half of PCPs were unaware of the unknown risk of MTC highlighted in
              the Yictoza·ij. REMS and the boxed warning. The survey also showed PCPs·
              awareness at rates significantly lower than surveyed endocrinologists. The REMS
              modi fica tion required by FDA was intended. in part, to increase PCPs· awareness
              of the unknown risk of MTC associated with Victoza'~. In implementing the
              REMS modifi cation. a NN I Vice President of Marketing sent a voicemail to the
              Yictoza·K·sa les fo rce regarding a communication that was required to be delivered
              to PCPs. The voicemail message stated, ·' .. . when you are in fro nt of your
              primary care phys icians, make sure you provide context. Quali fy \-Vith them that
              there are no new safety concerns. Again, there are no new or additional safety
              concerns reported. Remind them that this is part two of the REMS requirement.
              and that you had the same discussion a year ago. Then transition to the
              promotional messaging .. ..., This message cont rad icted the REMS modifi cation
              that FDA deemed to be --new safety infom,ation."



                                                  2
         Case 1:13-cv-01529-RBW Document 116-2 Filed 06/12/19 Page 4 of 8



                  NNI's sales representatives provided the required letter to PCPs but also
                 delivered a verbal message consistent ,,vith the instruction from the Vice President
                 of Market ing.

        E.       To avoid the delay, uncertai nty, inconvenience, and expense of protracted
litigation of the above claims. and in consideration of the mutua l promises and obli gations of this
Agreement, the Parties agree and covenant as set fo rth be low.

                                    TE RMS AND CONDIT IONS
        NOW, THEREFORE, in reliance on the representations contained herein and in
consideration of the mutual prom ises, covenants, and obligations in th is Agreement. and for good
and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as fo llows:

        I.      NNI shall pay to the United States the sum of twelve million one hundred and fifty
thousand dollars (the '·Settlement Amount") and interest on the Settlement Amount at a rate of
1.625% from December 2 1. 2016. continuing untiI and including the day before payment is made
(the '"Settlement Amount ..). The Settlement Amount shall constitute a debt immediately due and
owing to the Un ited States, and NN I shall pay the Settlement Amount by electronic funds
transfer pursuant to written instructions from the Un ited States no later than five (5) business days
after this Agreement is fully executed by the Parties.
        2.      Upon verified receipt by the United States of the full Settlement Amount. the
United States shall file its Complaint and the Un ited States and NNI shall file a joint stipulation
providing for the dismissal v,;ith prejudice of the Complaint. The stipulation shall provide that the
Parties shall each bear their ov,1i1 costs and attorneys· fees incurred in connection with the action
and that all rights of appeal are \.vaived.
        3.      Subject to the except ions in Paragraph 4 (concerning excluded claims) belov.r, and
conditioned upon NNI's payment in full of the Settlement Amount, the United States (on behalf
of itself, its officers, agencies, and departments) agrees to re lease NNl and its current and former
direct and ind irect parent corporations and lim ited li ability companies (--Parents'"); its and their
affiliates, direct and indirect subsidiaries, brother and sister corporations. and divisions; and its
and their respective cu1Tent and former owners, officers, directors, employees, and agents,
individua lly or collectively; and the predecessors, successors, transferees, and assigns of any of


                                                    3
        Case 1:13-cv-01529-RBW Document 116-2 Filed 06/12/19 Page 5 of 8



them from any civil claims, sanctions or remedies (whether legal or equitable) that the United
States has or may have based on the Covered Cond uct and actionable under the FDCA.
       4.          Notwithstanding any term of this Agreement, specifically reserved and excluded
from the scope and terms of this Agreement as to any entity or person are the following cla ims of
the United States:
            a.    Any civi l, criminal, or adm inistrati ve liability ari sing under Title 26, U.S. Code
                  (Internal Revenue Code);
            b.    Any claims that the United States may have under the False Claims Act, 3 1 U.S.C.
                  §§ 3729, et seq:
            c.    Any cri minal li ability;
            d.    Any adm ini strati ve liability, including mandatory and pennissive exclusion from
                  Federal health care programs;
            e.    Any liability to the Uni ted States (or its agenc ies) for any cond uct other than the
                  Covered Conduct;
            f.    Any liability based upon obli gations created by this Agreement; or
            g.    Any liability for personal injury or property damage or for other consequential
                  damages arising from the Covered Conduct.
       5.         Unallowable Costs.
            a.    UnallO\,vable Costs Defined: All costs (as defined in the Federal Acq uisition
                  Regulation. 48 C.F.R. § 31.205-47) incurred by or on behalf of'NNI in connection
                  with:
                   1.     the matters covered by this Agreement;
                  11.     the United States ' aud it(s) and investigation(s) of the matters covered by
                          this Agreement;
                 111.     NN J's investigation, defense, and corrective actions undertaken in
                          response to the United States· audit(s) and civil investigation(s) in
                          connection with the matters covered by this Agreement (incl udi ng
                          attorneys· fees);
                 1v.      the negotiation and perfonnance of this Agreement;
                  v.      the payment NN I makes to the United States pursuant to this Agreement
                          including costs and attorneys· fees.


                                                     4
         Case 1:13-cv-01529-RBW Document 116-2 Filed 06/12/19 Page 6 of 8



             are unallowable costs for government contracting purposes (hereinafter refen-ed to as
             Unall owable Costs).

             b.   Future Treatment of Unall owab le Costs: Unallowable Costs will be separately
                  detenn ined and accounted fo r by NN I and NNI shall not charge such Unallowable
                  Costs directly or indi rectly to any contract with the United States.
             c.   Treatment or Unall owable Costs Previously Submitted fo r Payment: Within 90
                  days of the Effective Date of this Agreement, NN I shall identify and repay by
                  adjustment to fu ture claims for payment or otherwise any Unallowable Costs
                  included in payments previously sought by NN f from the United States. NNI
                  agrees that the United States, at a minimum, shall be entitled to recoup from NN I
                  any overpayment plus applicable interest and penalti es as a result of the inclusion
                  of such UnaIIQ\,vable Costs on previously-submitted requests for payment. The
                  Uni ted States. including the Department of Justice and/or the affected agencies.
                  reserves its ri ghts to audit, examine. or re-examine NN I's books and records and
                  to disagree with any calculations submitted by NN I regard ing any Unall owable
                  Costs included in payments previously sought by NN I, or the effect of any such
                  Unallowable Costs on the amount of such payments.
        6.        NNI expressly ,varrants that it has reviev,1ed its fina ncial situation and that it is
currentl y solvent within the meaning of 11 U.S.C. ~~ 547(b)(3) and 548(a)( 1)(B)( ii )(I ), and will
remain solvent fo llowing payment of the Settlement Amount. Further, the Parties warrant that. in
evaluating whether to execute this Agreement. they (a) have intended that the mutual promises,
covenants. and obli gations set forth herein constitute a contemporaneous exchange for new value
given to NN I, within the meaning of 11 U.S.C. § 547(c)( I); and (b) conclude that these mutual
promises. covenants. and obli gations do, in fact, constitute such a contemporaneous exchange.
Further. the Parties waiTant that the mutual promises, covenants. and obligati ons set fo rth herein
are intended to and do, in fact, represent a reasonabl y equi valent exchange of value that is not
intended to hinder, delay, or defraud any entity to which NNI was or became indebted to on or
after the date of thi s transfer, within the meaning of 11 U.S.C. § 548(a)( I ).
        7.        Thi s Agreement is intended to be fo r the benefit of the Uni ted States and NN I, and
except to the ex tent provided fo r in Paragraph 3 above, by thi s instrument the Parties do not



                                                      5
        Case 1:13-cv-01529-RBW Document 116-2 Filed 06/12/19 Page 7 of 8



waive. compromi se, or release any claims or causes of action against any other person or enti ty
not expressly released by thi s Agreement.
        8.      Each Party shall bear its own lega l and other costs incurred in connection with this
matter, including the preparation and perfo rmance of this Agreement.
        9.      Each party and signatory to this Agreement represents that it freely and vo luntarily
enters in to this Agreement without any degree of duress or compul sion.
        I 0.    This Agreement is governed by the laws of the United States. The exclusive
jurisdicti on and venue for any dispute relating to thi s Agreement is the United States Distri ct
Court fo r the District of Col umbia.
        11 .    For purposes of construing this Agreement, this Agreement shall be deemed to
have been drafted by all Parties to thi s Agreement and shall not, therefore. be construed against
any party for that reason in any subsequent dispute.
        12.     This Agreement constitutes the complete agreement between the Parties with
respect to the issues covered by the Agreement. This Agreement may not be amended except by
written agreement signed by the Parties specificall y referring to thi s Agreement.
        13.     The undersigned counsel represent and warrant that they are full y authorized to
execute thi s Agreement on behalf of the persons and entities indi cated below.
        14.     This Agreement may be executed in counterparts. each of which constitutes an
origina l and all of which consti tute one and the same Agreement.
        15.     This Agreement is binding on NNl' s successors, transferees. heirs. and assigns.
        16.     The Pa1iies consent to the United States· disclosure of this Agreement, and
info rmation about this Agreement. to the public.
        17.     This Agreement is effecti ve on the date of signature or the last signatory to the
Agreement (Effective Date of this Agreement).




                                                    6
 Case 1:13-cv-01529-RBW Document 116-2 Filed 06/12/19 Page 8 of 8




For the Uni ted States:                           ror the Defendant:




                                                I   ·t_, .
                                                  ;f:~~-
                                           ----~-d------- "-:,,_
                                                             ClJRT OLTM.1\NS
                                            General Cow,sd, Novo Nordisk lnc.



darrell valdez@usdoJgov

CHAD /\. READLER
 Acting ,\ ss,stan t Anomey (iencral                       JAlivtE L.l\1. JONES
Civil Division                                                S1dlt:v Austin l.LP
                                                Counsel for l\ovo /\.'o r<lis k Inc
JOSHUA I. WTLK.ENFELD
Dirt:ctor
Consumer Protecuon Branch

flLL f-URMAN
Deputy Di recwr
Consumer Protec tion n r:lllch

~
MATTHEW J LASH
               A~b
Trial t\ttomcy
Consumer Pro tccnon Branc h
450 Fifth Street.,\!\\'
Ro om 6400 South
Wash111g1on. D C 200n I
202 '\ 1--l 1764
m:mhew J l~L,;h/iyusdo_j gov




                                       7
